 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   DAYLE ELIESON
     United States Attorney
 3   ANTHONY J. COPPOLINO
     Deputy Branch Director
 4   STUART J. ROBINSON, CA Bar No. 267183
     Trial Attorney
 5   U.S. Department of Justice, Civil Division
     450 Golden Gate Ave.
 6   San Francisco, CA 94102
     Phone: (415) 436-6635; Fax: (415) 436-6632
 7   Email: stuart.j.robinson@usdoj.gov
     Counsel for Defendants
 8
                                 UNITED STATES DISTRICT COURT
 9
                                         DISTRICT OF NEVADA
10
     THOMAS X. KOTAB,                  )
11                                     ) Case No: 2:18-cv-02031-KJD-CWH
                     Plaintiff,        )
12                                     )
             v.                        )
13                                     ) MOTION TO STAY PROCEEDINGS
     U.S. DEPARTMENT OF THE AIR FORCE, ) UNTIL MARCH 29, 2019
14   et al.,                           )
                                       )
15                   Defendants.       )
                                       )
16
            Defendants the United States Department of the Air Force, et al., hereby move the Court
17
     to stay all proceedings in this matter until March 29, 2019. Defendants have moved to dismiss
18
     Plaintiff’s complaint on multiple grounds. See ECF No. 11. Nevertheless, in light of recent
19
     developments concerning Plaintiff’s enlistment status, the Court should stay further proceedings
20
     in the interest of judicial efficiency and to preserve the resources of the parties and the Court.
21
            1.      The Supreme Court has held that “the power to stay proceedings is incidental to
22
     the power inherent in every court to control the disposition of the causes on its docket with
23   economy of time and effort for itself, for counsel, and for litigants.” Landis v. North American
24   Co., 299 U.S. 248, 254 (1936). Although the Federal Rules of Civil Procedure do not
25   specifically set forth a procedure for seeking a limited stay, Rule 1 states that the purpose of
26   the Federal Rules is “to secure the just, speedy, and inexpensive determination of every
27   action.” Fed. R. Civ. P. 1. To advance the purposes “mandated by Rule 1,” a district court
28   should consider a motion to stay particularly when doing so will “maximize the effective


                                                      1
 1   utilization of judicial resources.” See 5C Charles A. Wright & Arthur R. Miller, Federal

 2   Practice and Procedure § 1360 (3d ed. 2006).

 3          2.      On October 22, 2018, Plaintiff Thomas X. Kotab, proceeding pro se, filed the

 4   instant action against DoD; the Department of the Air Force; Heather Ann Wilson, in her official

 5   capacity as Secretary of the Air Force; Anthony M. Kurta, in his official capacity as performing

 6   the duties of Under Secretary of Defense for Personnel and Readiness; and Stephanie P. Miller,

 7   in her official capacity as Director of Military Accession Policy. Compl., ECF No. 1, at 1-2.

 8   Plaintiff alleges he is a lawful permanent (“LPR”) who seeks to join the Air Force Reserves.

 9   Compl. at 5.

10          3.      Plaintiff challenges two policies issued by the Department of Defense on October

11   13, 2017. The first pertains to military service suitability and security determinations for LPRs.

12   See generally Memo, attached to Compl. as Exhibit A (“LPR Memo”). The LPR Memo requires

13   that, “a Military Service Suitability Determination (MSSD) and National Security Determination

14   (NSD)[] will be made prior to [a LPR’s] entry into Active, Reserve, or Guard Service.” Id. at 1.

15   The second policy, attached to Compl. as Exhibit B, provides guidance regarding the certification

16   of honorable service in support of a foreign-born service member’s application for naturalization

17   under 8 U.S.C § 1440. See generally Memo, attached to Compl. at Exhibit B (“Certification

18   Memo”). Id. With respect to service members in an active component, the memo instructs the

19   component to certify honorable service on USCIS Form N-426 only if the member has

20   “[s]uccessfully completed the basic training requirements of the armed force of which he/she is a

21   member,” “[c]ompleted at least 180 days of active duty service, inclusive of the successful

22   completion of basic training,” and “[t]he characterization of the member’s service is honorable,

23   as determined by the Secretary of the Military Department concerned.” Id. at 2.

24          4.      On December 20, 2018, Plaintiff signed his enlistment contract and was informed

25   that he is scheduled to ship to basic training on March 16, 2018. This development not only moots

26   his challenge to the LPR Memo, see Compl. at 5 (seeking an order permitting him to sign his

27   enlistment contract and ship to basic training); Gator.com Corp. v. L.L. Bean, Inc., 398 F.3d 1125,

28   1129 (9th Cir. 2005) (explaining that a plaintiff’s challenge is moot when “changes in the


                                                     2
 1   circumstances that prevailed at the beginning of litigation have forestalled any occasion for

 2   meaningful relief”), but also renders him a member of the class certified in Kuang et al. v.

 3   Department of Defense et al., No. 3:18-cv-03698-JST (N.D. Cal.), wherein the Court has

 4   preliminarily enjoined enforcement of the LPR Memo. Kuang v. U.S. Dep't of Def., No. 18-cv-

 5   03698-JST, 2018 WL 6025611 (N.D. Cal. Nov. 16, 2018). Because Plaintiff is a member of a

 6   class with respect to this claim, a stay of proceedings as to this claim is thus appropriate. See

 7   Gampala v. Dep’t of Homeland Sec., No. 18-cv-02302-JSC, 2018 WL 4680182, at *1 (N.D. Cal.

 8   Sept. 28, 2018) (granting motion to stay based on first-to-file rule); see also Stern v. United States,

 9   563 F. Supp. 484, 489 (D. Nev. 1983) (“Every court has the inherent power to stay causes on its

10   docket with a view to avoiding duplicative litigation, inconsistent results, and waste of time and

11   effort by itself, the litigants and counsel.”).

12           5.      A stay of proceedings is also appropriate with respect to Plaintiff’s challenge to

13   the Certification Memo. Foreign-born enlistees are able to expedite their naturalization only if

14   they have served in the Armed Forces. See 8 U.S.C. § 1440. Plaintiff, having not yet shipped to

15   basic training, is not able to avail himself of this expedited path to naturalization; thus his

16   challenge is premature. As he is scheduled to ship to basic training on March 16, 2019, a stay of

17   proceedings until March 29, 2019, is warranted.

18           6.      For the foregoing reasons, the Court should grant Defendants’ motion to stay all

19   proceedings in this matter until March 29, 2019, at which point the parties can update the Court

20   as to how to proceed.1

21

22
     1
       On December 20, 2018, Plaintiff called the Department of Justice and stated that, earlier that
23   day, he had signed his enlistment contract and preferred to stay proceedings. As Plaintiff’s
24   enlistment rendered him a member of the Kuang class, undersigned counsel alerted class
     counsel in Kuang of the communication on December 20, 2018. On December 21, 2018,
25   undersigned counsel conferred with class counsel in Kuang about whether, to the extent class
     counsel now represents Plaintiff with respect to his challenge to the LPR Memo, they would
26   agree to a stay of proceedings until March 29, 2019. Class counsel stated they consent to such
     a stay. With respect to Plaintiff’s challenge to the Certification Memo—not at issue in Kuang,
27   and therefore a claim for which Plaintiff is still proceedings pro se—undersigned counsel
28   understands, based on the December 20, 2018 discussion with Plaintiff, that Plaintiff also
     consents to a stay.

                                                       3
 1

 2          Dated: December 21, 2018              Respectfully submitted,

 3                                                JOSEPH H. HUNT
 4                                                Assistant Attorney General

 5                                                DAYLE ELIESON
                                                  United States Attorney
 6
                                                  ANTHONY J. COPPOLINO
 7                                                Deputy Branch Director

 8                                                /s/ Stuart J. Robinson
                                                  STUART J. ROBINSON, CA Bar No. 267183
 9                                                Trial Attorney
10                                                United States Department of Justice
                                                  Civil Division, Federal Programs Branch
11                                                450 Golden Gate Ave.
                                                  San Francisco, CA 94102
12                                                Tel: (415) 436-6635
                                                  Fax: (415) 436-6632
13                                                Email: stuart.j.robinson@usdoj.gov
14                                                Counsel for Defendants
15
     IT IS SO ORDERED
16

17          12/26/2018
            _____________                                        ____________________
18             DATE                               U.S. District Judge/U.S. Magistrate Judge
19
20   CERTIFICATE OF SERVICE
21          I, Stuart J. Robinson, certify that the foregoing MOTION TO STAY was served on
22   Plaintiff this date via the Court’s Electronic Case Filing system. This motion will be served
23   on class counsel, who have not yet entered an appearance, by email.
24          Dated this 21st day of December 2018.
25                                                        /s/ Stuart J. Robinson
                                                          STUART J. ROBINSON
26

27

28


                                                    4
